                                             Case 3:20-cv-00633-SI Document 109 Filed 04/21/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT

                                   7                                     NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9        MARC SILVER, et al.,                           Case No. 20-cv-00633-SI
                                  10                       Plaintiffs,
                                                                                           ORDER APPOINTING MARTIN
                                  11                 v.                                    QUINN AS SPECIAL MASTER TO
                                                                                           OVERSEE DISCOVERY AND
                                  12        BA SPORTS NUTRITION, LLC,                      REFERRING DISCOVERY DISPUTES
Northern District of California
 United States District Court




                                  13                       Defendant.                      Re: Dkt. Nos. 101, 103
                                  14

                                  15            In orders filed March 19 and 30, 2021, the Court notified the parties of its intention to

                                  16   appoint Mr. Martin Quinn as a Special Master to oversee discovery in this litigation. Mr. Quinn has

                                  17   notified the Court that he is willing to accept such an appointment, and he has filed an affidavit

                                  18   stating that there are no grounds for disqualification. Accordingly, the Court APPOINTS Mr. Quinn

                                  19   as Special Master and enters this order setting forth the terms of his appointment. The Court also

                                  20   REFERS two pending discovery matters to Mr. Quinn for resolution: Docket Nos. 101 and 103,

                                  21   105-106, and 108.

                                  22            The Clerk shall add Martin Quinn and his case manager Sandra Chan as filers on the Court’s

                                  23   Electronic Case Filing system (“ECF”), at mquinn@jamsadr.com and schan@jamsadr.com, and the

                                  24   Clerk shall electronically serve this order on Mr. Quinn and Ms. Chan.

                                  25

                                  26   I.       Basis for Appointment

                                  27            1.        Appointment. Pursuant to Federal Rule of Civil Procedure 53 the Court hereby

                                  28   appoints Martin Quinn as a Special Master to assist the Court in this litigation. The Special Master
                                             Case 3:20-cv-00633-SI Document 109 Filed 04/21/21 Page 2 of 5




                                   1   is hereby appointed pursuant to Rule 53(a)(1) to perform duties consented to by the parties (Rule

                                   2   53(a)(1)(A)), and to address pretrial matters that cannot be addressed effectively and timely by an

                                   3   available district judge or magistrate judge of the district (Rule 53(a)(1)(C)).

                                   4           2.     No Grounds for Disqualification. Pursuant to Rule 53(a)(2) and 53(b)(3), the Special

                                   5   Master has filed an affidavit with this Court that states that he has no relationship to the parties,

                                   6   counsel, action, or Court that would require disqualification of a judge under 28 U.S.C. § 455.

                                   7   During the course of these proceedings, the Special Master and the parties shall notify this Court

                                   8   immediately if they become aware of any potential grounds that would require disqualification.

                                   9           3.     Fairness Considerations. Pursuant to Rule 53(a)(3), the Court has considered the

                                  10   fairness of imposing the likely expenses of the Special Master on the parties. The Court believes

                                  11   that the appointment and use of the Special Master will materially advance the litigation, thereby

                                  12   achieving considerable cost-saving to all parties. The Court will protect against unreasonable
Northern District of California
 United States District Court




                                  13   expenses and delay through regular communication with the Special Master and counsel. The

                                  14   Special Master will work with the parties to minimize the time and expense related to proceedings

                                  15   before the Special Master.

                                  16           4.     Proper Notice Given to All Parties. Pursuant to Rule 53(b)(1), the Court gave all

                                  17   parties to these proceedings notice of its intent to appoint the Special Master and an opportunity to

                                  18   be heard with respect to such an appointment before issuing this Order.

                                  19

                                  20   II.     Special Master’s Duties, Authority and Compensation
                                  21           5.     Diligence. Pursuant to Rule 53(b)(2), the Court hereby directs the Special Master to

                                  22   proceed with all reasonable diligence in performing his duties in these proceedings.

                                  23           6.     Scope of the Special Master’s Duties. Pursuant to Rule 53(b)(2)(A), the Special

                                  24   Master shall assist the Court with all discovery disputes and managing the conduct of discovery to

                                  25   promote efficiency and savings of time and cost, and dealing with any other matters which the Court

                                  26   may direct him to undertake. The Special Master shall have the authority to set the date, time and

                                  27   place for all hearings, to preside over hearings, to take evidence, to conduct telephonic conferences

                                  28   to resolve disputes arising during depositions, and to issue orders awarding non-contempt sanctions,
                                                                                          2
                                           Case 3:20-cv-00633-SI Document 109 Filed 04/21/21 Page 3 of 5




                                   1   including, without limitation, the award of attorneys’ fees, as provided by Rules 37 and 45. The

                                   2   Special Master may recommend a contempt sanction against a party and sanctions against a

                                   3   nonparty as provided in Rule 53(c)(2). The Special Master is authorized to receive and consider

                                   4   information designated as confidential pursuant to the Protective Order entered in this matter. The

                                   5   Special Master has agreed to be bound by said Protective Order.

                                   6          7.      Scope of the Special Master’s Authority. The Special Master shall have the authority

                                   7   provided in Rule 53(c) and 53(d).

                                   8          8.      Procedure for Motions Submitted to the Special Master.               The procedural

                                   9   requirements contained in this Court’s Pretrial Orders shall govern any motion practice before the

                                  10   Special Master.

                                  11          9.      Ex Parte Communications. Pursuant to Rule 53(b)(2)(B), the Special Master may

                                  12   communicate ex parte with the Court at any time. The Special Master shall not communicate ex
Northern District of California
 United States District Court




                                  13   parte with any party without first providing notice to, and receiving consent from, plaintiffs’ and

                                  14   defendants’ counsel.

                                  15          10.     Preservation of Materials and Preparation of Record. Pursuant to Rule 53(b)(2)(c),

                                  16   the Special Master shall maintain orderly files consisting of all documents submitted to him by the

                                  17   parties and of any of his written orders, findings, and/or recommendations. Pursuant to Rule 53(e),

                                  18   the Special Master shall file any written orders, findings, and/or recommendations with the Court

                                  19   via ECF. Such filing shall fulfill the Special Master’s duty to serve his orders on the parties. Any

                                  20   records of the Special Master’s activities other than written orders, findings, and/or

                                  21   recommendations shall be filed in accordance with paragraph 15 herein.

                                  22          11.     Compensation. Pursuant to Rule 53(b)(2)(E) and 53(h), the Special Master shall be

                                  23   compensated at an hourly rate to be set by Mr. Quinn after consultation with the parties, plus the

                                  24   Administrative Fee charged by JAMS, and shall be reimbursed for any out-of-pocket expenses (e.g.,

                                  25   expenses for telephone conference calls). The Special Master shall not charge for travel time. Mr.

                                  26   Quinn shall prepare a monthly invoice for his services, which he shall provide to counsel. Plaintiffs

                                  27   and defendants shall each pay half of the monthly invoice, unless the Special Master or the Court

                                  28   directs otherwise. Counsel shall each be responsible for promptly forwarding payment of the
                                                                                        3
                                              Case 3:20-cv-00633-SI Document 109 Filed 04/21/21 Page 4 of 5




                                   1   Special Master’s invoice.

                                   2            12.   Special Master’s Reports to Court. Pursuant to Rule 53(e), the Special Master shall

                                   3   issue orders on motions presented to him which shall be final and not require the Court’s signature,

                                   4   subject to the parties’ right to file objections as described below. If the Special Master considers it

                                   5   advisable to make a Report to the Court, he shall do so in accordance with Rule 53(f).

                                   6

                                   7   III.     Action on Special Master’s Orders, Reports, or Recommendations
                                   8            13.   Scope of Section. Pursuant to Rule 53(b)(2)(D) and 53(g), the procedures described

                                   9   in paragraphs 14 through 17 herein shall govern any action on the Special Master’s orders, reports,

                                  10   and/or recommendations.

                                  11            14.   Time Limits for Review. Any party wishing to file objections to or a motion to adopt

                                  12   or modify the Special Master’s orders, reports, and/or recommendations must file such objections
Northern District of California
 United States District Court




                                  13   or motion with the Court within 14 days from the day the Special Master filed the order, report,

                                  14   and/or recommendation via ECF. Any order issued by the Special Master shall remain in effect

                                  15   pending any such objection or motion.

                                  16            15.   Filing the Record for Review. The party filing the objection or motion shall submit

                                  17   with such objection or motion any record necessary for the Court to review the Special Master’s

                                  18   order, report, and/or recommendation, including any transcripts of proceedings before the Special

                                  19   Master and any submitted by the parties in connection with the Special Master’s order, report, and/or

                                  20   recommendation. Failure to provide the record shall constitute grounds for the Court to overrule

                                  21   the objection or deny the motion.

                                  22            16.   Standard for the Court’s Review. Pursuant to Rule 53(g)(3)-(5), the Court shall

                                  23   review findings of fact made or recommended by the Special Master for clear error. The Court shall

                                  24   review de novo any conclusions of law made or recommended by the Special Master. The Court

                                  25   will set aside the Special Master’s ruling on a procedural matter only for an abuse of discretion.

                                  26            17.   Court’s Actions on Special Master’s Orders. Pursuant to Rule 53(g)(1), in acting on

                                  27   an order, report, or recommendation of the Special Master, the Court shall afford the parties an

                                  28   opportunity to present their positions and, in its discretion, may receive evidence, and may adopt or
                                                                                         4
                                           Case 3:20-cv-00633-SI Document 109 Filed 04/21/21 Page 5 of 5




                                   1   affirm; modify; wholly or partly reject or reverse; resubmit to the Special Master with instructions;

                                   2   or make any further orders it deems appropriate.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: April 21, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
